Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmehl (US 2017/0036394 A1, hereinafter Schmehl).
Regarding Claims 1-7 and 11-12, Schmehl teaches in for example [0039] a method of creating a side surface structure via layerwise construction of a 3D printed object.
While Schmehl does not expressly contemplate the claimed irradiation directions for such a building process, a person having ordinary skill in the art prior to the invention’s filing would need to determine how to arrive at Schmehl’s desired structures, which given general knowledge of 3D printing would involve choosing from a finite and limited set of 3D printing operational modes including providing CAD data and programming irradiation vectors as claimed such that the claimed options would be obvious to try. 
Furthermore, such a skilled artisan would have found it obvious to create the structure with the claimed dimensions, since it has been held that finding a workable range requires only ordinary skill in the art, and one would be motivated to create structures with different properties such as bonding quality as mentioned in [0039].

Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. The Examiner’s core position is that once a structure is known, especially within the 3D printer art, it is obvious to make that structure via any kind of 3D printing process capable thereof (since 3D printing in general is expressly meant to be able to make objects made by other methods). In this instance, the Examiner does not see any reason why Schmehl, having disclosed a known printed structure that reads on the claimed printed structure, would not render obvious a method of 3D printing the same structure by other 3D printing means, such as well-known irradiation methods, from which the Examiner maintains irradiation optimization would follow. If Applicant’s irradiation steps were more non-standard, the situation would be different, but using CAD data in CAM method is the bread-and-butter of how 3D printing works.
Thus Applicant’s arguments do not properly address the rejection as the Examiner intended the rejection to be interpreted, and if Applicant does have new arguments or amendments now that the Examiner’s position is clarified, the Examiner would consider them in an after-final submission.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743